Citation Nr: 0205253	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  91-41 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 25, 1993, 
for the assignment of a total disability evaluation based on 
individual unemployability.

(The Board will address the issue of entitlement to a higher 
initial evaluation for a right pulmonary emboli in a separate 
decision.)  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from December 1973 to 
September 1976.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision, in which the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted the veteran a total disability evaluation based on 
individual unemployability (TDIU), effective from January 25, 
1993.  The Board remanded this claim to the RO for additional 
development in January 2001 and August 2001.

The Board notes that, in its January 2001 Remand, there were 
four issues listed on appeal, including entitlement to an 
initial evaluation higher than 10 percent for a right 
pulmonary emboli.  The RO partially granted the veteran this 
benefit by rating decision dated May 2001.  Specifically, the 
RO increased the evaluation assigned the veteran's right 
pulmonary emboli to 60 percent.  In its August 2001 decision, 
the Board mistakenly indicated that the issue was no longer 
before the Board for appellate review.  The Board explained 
that the veteran did not initiate an appeal of the RO's May 
2001 decision.  Upon further review, it has become clear 
that, inasmuch as an appeal had been properly prepared for 
appellate review at the time the Board remanded the claim, 
the veteran did not need to appeal the RO's May 2001 decision 
in order for the issue to remain in appellate status.  
Moreover, because, in May 2001, the RO did not award the 
veteran the full grant of the benefit sought, i.e., a 100 
percent evaluation, the issue of entitlement to a higher 
initial evaluation for a right pulmonary emboli remained in 
appellate status and now must be adjudicated by the Board.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that when 
an increase subsequent to the initial rating action does not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status). 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on this 
issue.  When the Board completes this development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing this issue. 

The Board further notes that, in a written statement received 
at the RO in October 2001, the veteran appears to be raising 
additional claims for review.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition 
of that claim.

2.  The RO received an informal TDIU claim from the veteran 
in March 1993.

3.  In May 1993, the RO forwarded the veteran a VA Form 21-
8940 for execution.   

4.  The RO received the VA Form 21-8940 from the veteran in 
October 1996.

5.  The veteran's TDIU is assigned an effective date that is 
beyond the one year period prior to the October 1996 receipt 
of the veteran's formal TDIU claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 1993, 
for the assignment of TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to January 25, 1993, for the 
assignment of TDIU.  In October 1996, the RO assigned the 
veteran TDIU, effective from January 25, 1993.  The veteran 
appealed the decision on the basis that an earlier effective 
date should be assigned.   

While the veteran's appeal was pending, the President signed 
into law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
February 2001, the RO informed the veteran that it was 
developing her claim and would readjudicate it pursuant to 
the VCAA.  Indeed, as explained below, prior to the enactment 
of the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA, and 
thereafter, adjudicated the veteran's claim based on all of 
the evidence of record.  In light of the foregoing, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate her claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In rating 
decisions dated October 1996, May 2001, and September 2001, 
letters notifying the veteran of those decisions, a statement 
of the case issued in May 1997, and supplemental statements 
of the case issued in October 1997, June 2000, July 2000, May 
2001 and October 2001, the RO informed the veteran of the 
reasons for which her claim had been denied and of the 
evidence needed to substantiate that claim, notified the 
veteran of all regulations pertinent to her claim, and 
provided her opportunities to present additional evidence and 
argument, including in the form of hearing testimony, in 
support of her claim.  The Board provided the veteran further 
guidance with regard to the evidence needed to substantiate 
her claim in a Remand issued in January 2001.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO provided the veteran 
opportunities to elaborate on the facts of her case by 
presenting testimony at three hearings in support of her 
appeal, including two held before Hearing Officers at the RO, 
and one held before the undersigned Board Member in the 
District of Columbia.  The RO also provided the veteran 
multiple opportunities to identify pertinent evidence to be 
secured in support of her claim, but given that the veteran 
did not identify any such evidence, the Board has no 
knowledge of any other documentation to be obtained in 
support of the veteran's claim.  

Inasmuch as VA has notified the veteran of the evidence 
needed to substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, another Remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  The Board must now review the merits of the 
veteran's claim.

The veteran seeks an earlier effective date for the 
assignment of TDIU.  Statutory and regulatory provisions 
specify that unless otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be fixed in accordance with the facts 
found, but will not be earlier than the date of receipt of 
the claimant's application.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  Thus, determining whether an effective 
date assigned for an increased evaluation is proper under the 
law requires: (1) a determination of the date of the receipt 
of the claim for the increased evaluation; and (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2001).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001); see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.155(a) 
(2001); see also Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  
In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the RO first received a TDIU claim, albeit 
informal, from the veteran in March 1993.  (In a rating 
decision dated March 1985, the RO indicated that the veteran 
filed such a claim prior to that date.  However, a review of 
the February 1985 written statement of the veteran's former 
representative, which the RO construed as the claim for TDIU, 
reveals that the veteran actually claimed a temporary total 
disability evaluation based on convalescence, rather than 
individual unemployability.  The RO subsequently granted this 
benefit, and thereafter, the veteran did not assert that the 
claim had been improperly characterized.  In all written 
statements received from the veteran and her former 
representative prior to the March 1985 rating decision, 
neither party asserted that the veteran's service-connected 
disabilities rendered her totally disabled based on 
individual unemployability or expressed an intent to apply 
for TDIU.)  In May 1993, after receiving the veteran's 
informal TDIU claim, the RO forwarded the veteran a VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability) for execution.  The RO did not 
receive this form back from the veteran until October 1996.  
As the veteran did not complete and return this form by May 
1994, within one year of the date that it was sent, under 38 
C.F.R. § 3.155(a), it cannot be considered filed as of March 
1993, the date of receipt of the informal claim.  Rather, for 
the purpose of determining the proper effective date to be 
assigned TDIU in this case, the Board considers the receipt 
date of the veteran's TDIU claim to be October 1996.

In light of the Board's determination regarding the receipt 
date of the veteran's TDIU claim, the Board need not 
determine when it was ascertainable that the veteran's 
service-connected disabilities rendered her totally disabled 
based on individual unemployability.  According to the 
aforementioned statutory and regulatory provisions, the Board 
may assign an effective date for TDIU that is one year prior 
to the receipt date of the veteran's TDIU claim.  However, in 
this case, the veteran's TDIU has already been assigned an 
effective date of January 25, 1993, which is several years 
beyond that one-year period.  Based on this fact, the Board 
may not assign an earlier effective for TDIU. 

In light of the foregoing, the Board concludes that the 
criteria for an effective date prior to January 25, 1993, for 
the assignment of TDIU have not been met.  The veteran's 
claim for this benefit must therefore be denied.


ORDER

Entitlement to an effective date prior to January 25, 1993, 
for the assignment of TDIU is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

